—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Yoswein, J.), dated December 20, 1996, which, upon a jury verdict finding him 60% at fault in the happening of the accident, denied his application to set aside the verdict and for judgment as a matter of law.
Ordered that the order is reversed, on the law, with costs, the defendant’s application is granted, and the complaint is dismissed.
The Supreme Court erred when it denied the defendant’s posttrial application, inter alia, for judgment as a matter of *544law. Viewing the evidence in the light most favorable to the plaintiff (see, Mirand v City of New York, 84 NY2d 44, 50; Alexander v Eldred, 63 NY2d 460, 464), “there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion” (Cohen v Hallmark Cards, 45 NY2d 493, 499) that the defendant’s conduct was the proximate cause of the happening of the accident. Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.